Citation Nr: 1203944	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a separate bilateral upper extremity disorder [other than an undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders], to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

4.  Entitlement to an initial rating in excess of 10 percent for acne.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1998 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah.  During the current appeal, and specifically in a November 2011 rating decision, the RO awarded increased ratings of 10 percent each for the Veteran's lumbosacral strain, bilateral pes planus, and acne, effective from April 12, 2006, the date of service connection.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Waco, Texas.

In May 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The claims were remanded by the Board in July 2010 to obtain treatment records and to afford the Veteran new VA examinations.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that in its July 2010 Remand, it characterized the service connection issue on appeal as service connection for a cervical spine disorder manifested by numbness of the arms and shoulders.  Following the Board's Remand, the Appeals Management Center (AMC) granted service connection for an undiagnosed cervical spine disorder manifested by pain and numbness of the shoulders and arms in a November 2011 rating decision and assigned a 10 percent evaluation based on limitation of motion.  However, in a November 2011 supplemental statement of the case, the AMC continued a denial of service connection for a separate bilateral upper extremity disorder.  The Veteran has not indicated that the award of service connection for an undiagnosed cervical spine disorder satisfied his appeal of the issue of service connection for a separate bilateral upper extremity disorder.  Therefore, notwithstanding the previous characterization of the issue as service connection for a cervical spine disorder manifested by numbness of the arms and shoulders, the Board concludes that the issue of entitlement to service connection for a separate bilateral upper extremity disorder other than an undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders remains before it.  As such, the Board has characterized the issue as set forth on the title page.

With regard to the Veteran's increased rating claims, the United State Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased ratings of 10 percent for his service-connected lumbar spine, foot, and skin disabilities.  He has not suggested that these increased evaluations would satisfy his appeal for higher initial ratings for these disabilities-nor has he or his representative otherwise suggested that the maximum ratings available for those disabilities are not being sought.  Thus, the Board concludes that the issues of entitlement to higher initial ratings for a lumbosacral strain, bilateral pes planus, and acne remain before the Board.

FINDINGS OF FACT

1.  At no time during the appeal period has a separate bilateral upper extremity disorder [other than an undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders] been diagnosed-nor has signs or symptoms of a separate bilateral upper extremity disability been shown to the requisite extent.  
2.  The Veteran's service-connected lumbosacral strain is manifested by limitation of flexion no worse than 70 degrees; has not resulted in a combined range of motion rating less than 120 degrees, or muscle spasm or guarding; and does not include associated objective neurologic abnormalities for which separate ratings may be granted.  

3.  The Veteran's service-connected bilateral pes planus is manifested by moderate disability evidenced by weight-bearing line over the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet; and has not resulted in moderately severe disability.

4.  The Veteran's service-connected acne is manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; and deep acne on the chest and back.  


CONCLUSIONS OF LAW

1.  A separate bilateral upper extremity disorder [other than an undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders], to include as due to an undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

2.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).

3.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5276 (2011).

4.  The criteria for an initial rating in excess of 10 percent for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, DC 7828 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the claims for higher disability ratings are "downstream" issues in that they arose from the initial grants of service connection.  Prior to the April 2006 rating decision, the RO issued a letter in April 2006 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claims of service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the claim for service connection for a separate bilateral upper disorder, a pre-decisional letter dated in April 2006 complied with VA's duty to notify the Veteran with regards to that issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits on a direct basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman 19 Vet. App. 473.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

The pertinent VA examinations with respect to the issues on appeal were obtained in February 2006 (all issues), August 2007 (initial rating issues), September 2010 (all issues), November 2010 (all issues) and August 2011 (arms and shoulders).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are sufficient, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record as well as the statements of the Veteran, and provide explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection 

The Veteran contends that he has a disorder manifested by shoulder and arm numbness that is related to his military service.  He contends that he first experienced numbness in his shoulders and upper extremities during service after having worn heavy body armor over an extended period of time.  See, e.g., February 2006 claim and April 2007 substantive appeal.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2). 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran's STRs show no treatment for, or diagnosis of, a separate upper extremity disability (other than an undiagnosed illness of the cervical spine manifested by pain and numbness of the shoulders and arms).  His DD 214 shows that he received the Iraq Campaign Medal.  Accordingly, the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.

At the February 2006 VA examination prior to his discharge from service, the Veteran reported a history of numbness of the arms bilaterally and the shoulders.  It began around October 2005.  He reported that he was evaluated by a local treatment facility and no pathology was found.  He reported that he experienced symptoms of numbness of both upper extremities when sitting in a prolonged position with the hands elevated such as when driving.  There was no history of previous shoulder symptoms such as pain; no history of previous injury to the shoulders; and no history of dislocation or subluxation of either shoulder.  X-rays of the cervical spine were normal.  The Veteran's cranial nerves were intact and his shoulders and neck were normal upon physical examination.  The Veteran was diagnosed with history of bilateral shoulders/arm numbness (no pathology isolated).

A VA treatment record dated in October 2008 shows that the Veteran reported hand numbness secondary to prolonged working on the computer.  No diagnosis of a disorder was made.  

At the September 2010 VA examination, the Veteran reported that the onset of the numbness was in 2006.  He continued to have pain and numbness in both arms and hands.  All cranial nerves were intact.  Electromyography (EMG) testing was normal; there was no evidence of bilateral ulnar nerve entrapment neuropathies, bilateral median nerve entrapment neuropathies, or cervical radiculopathy or plexopathy in the bilateral upper extremities.  The Veteran was diagnosed with numbness of arms and shoulders.  

The Veteran was afforded another VA examination in August 2011.  He reported the onset of the numbness was in 2004.  He continued to have pain and numbness in both shoulders and hands.  He worked with a computer all day long doing data entry.  All cranial nerves were intact.  Examination revealed large bulky muscles in shoulders, biceps, and triceps.  C4, 5, 6, 7, 8, and T1 sensation was normal.  Reflexes were normal and muscle strength was 5/5 in the upper extremities bilaterally.  There was no muscle wasting.  The examiner reported that the results of a magnetic resonance imaging (MRI) test in April 2011 showed minimal disc space loss at the C4-C5 and C5-C6 levels; mild straightening of the normal cervical lordosis; prominence of the uvula, likely a normal variant; and normal signal throughout the cervical spinal cord.  The Veteran was diagnosed with numbness in shoulders, arms, and hands, not found.  The examiner opined that the Veteran's currently claimed numbness of the bilateral shoulders, arms, and hands was less likely as not caused by or a result of an in-service injury.  The examiner noted that there was no documentation in the Veteran's STRs of an injury; an MRI was reported as normal; EMG did not show neuropathy; and physical examination conducted on the Veteran was normal.  

An addendum opinion was obtained in September 2011.  The examiner opined that the Veteran did not have a diagnosis of thoracic outlet syndrome or non-specific type outlet syndrome.  There was no objective evidence that the Veteran had an "undiagnosed illness" related to the Gulf War.  The examiner noted the findings at the February 2006 and August 2007 examinations.  The examiner also noted that the Veteran had been seen by them in September 2010.  The examiner indicated that the opinion was based on X-ray reports, EMG report, and record review.

Based on a review of the evidence, the Board finds that service connection for a separate bilateral upper extremity disability (other than an undiagnosed illness of the cervical spine manifested by pain and numbness in the arms and shoulders) is not warranted.  The evidence fails to show the diagnosis of a disorder other than the now service-connected undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders.  Although the Veteran has repeatedly complained of his symptomatology, no pathology to account for his symptoms has been diagnosed.  The February 2006 examiner found no pathology and additional examinations also failed to reveal a disorder to account for the Veteran's symptoms.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a disorder other than a cervical spine disorder manifested by numbness of the arms and shoulders.  

In reaching this conclusion, the Board acknowledges the Veteran's competent and credible reports regarding his symptoms.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran credible.  However, the Board reiterates that no pathology to account for the Veteran's complaints has been shown.

In this regard, the Board also finds that service connection for a separate bilateral upper extremity disability as due to an undiagnosed illness is not warranted.  The only medical opinion of record, that of the August 2011 examiner in the September 2011 addendum opinion indicates that the Veteran does not have an undiagnosed illness.  That opinion is uncontradicted and is supported by a rationale.  

Further, in finding that the evidence does not support a finding of a diagnosis of a separate bilateral upper extremity disability, the Board observes that the Veteran is service-connected for a cervical spine disorder based on his complaints.  Thus, to the extent that the Veteran's symptoms may be associated with his cervical spine, service connection is currently in effect for a cervical spine disability.  The evidence does not indicate that the Veteran's complaints are attributable to pathology other than a cervical spine disorder, including an undiagnosed illness.

The Board acknowledges the Veteran's belief that he has a disorder other than a cervical spine disorder manifested by arm and shoulder numbness that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a separate bilateral upper extremity disability other than an undiagnosed illness of the cervical spine manifested by pain and numbness in the arms and shoulders.  At no time since the Veteran filed his claim for service connection for a disorder manifested by numbness in the arms and shoulders in February 2006 has any diagnosis of a bilateral arm and shoulder disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Without evidence of a diagnosis of a separate bilateral upper extremity disability other than an undiagnosed illness of the cervical spine manifested by pain and numbness of the arms and shoulders, service connection for such a disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a separate bilateral upper extremity disorder other than the undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a separate bilateral upper extremity disorder other than an undiagnosed illness of the cervical spine disorder manifested by pain and numbness of the arms and shoulders is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).

	B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the lumbar spine, foot, and skin issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in these initial rating claims. 

		1.  Lumbosacral Strain

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected lumbosacral strain due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's lumbosacral strain has been shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a VA examination in February 2006.  He reported discomfort in his lower back, which was made worse with prolonged standing, walking, bending, and lifting.  He denied any history of radiating pain from the back into the lower extremities.  He did not require any assistive devices.  Examination revealed that the back was essentially symmetrical in appearance.  The musculature was well developed and symmetrical with good strength and muscle tone.  There was no costovertebral angle (CVA) tenderness; and no evidence of palpable spasm or tenderness.  The vertebrae were midline and nontender in palpation.  Range of motion was unimpaired and there was no evidence of discomfort during range of motion testing.  The Veteran had 90 degrees of flexion; 30 degrees of extension; bilateral rotation of 45 degrees; and 30 degrees of bilateral flexion.  

The Veteran's medical history contained no additional known history of pain, weakness, swelling, injury, heat, redness, lack of endurance, previous surgery, arthritis, or flare-ups of joint disease.  There was no history of associated symptoms such as weight loss, fevers, malaise, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, erectile dysfunction, gait unsteadiness, or falls.  Excepted as reported above, there was no additional objective evidence of any postural abnormalities, fixed deformity, painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, and inflammatory signs of arthritis or constitution signs.  There was no evidence of non-organic physical signs.  There was no evidence of additional limitation by pain, fatigue, weakness, or lack of endurance.  The Veteran was diagnosed with a lumbosacral strain.

The Veteran was afforded a second VA examination in August 2007.  He reported having pain that was nonradiating.  His pain bothered him approximately once per week for several hours.  He denied any associated features or symptoms.  He did not use any assistive devices, was not unsteady, and had no history of falls.  The Veteran worked as a data analyst; he had not had to take any sick leave because of his back pain.  He was able to operate a motor vehicle, dress and undress, and attend the needs of nature without assistance.  Inspection of the spine revealed normal posture and tail; normal curvature of spine; normal symmetry in appearance; and normal symmetry and rhythm of spinal motion.  The Veteran had flexion of 90 degrees; extension of 30 degrees; bilateral lateral flexion of 30 degrees; and bilateral lateral rotation of 30 degrees.  The spine was not painful on motion.  No physical limitations were noted with three repetitions of movement during examination that was related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no objective of painful motion, spasm, weakness, or tenderness.  The Veteran had no postural abnormalities.  Sensory examination, motor examination, and reflexes were intact.  Lasegue's sign was negative and there were no vertebral fractures or non-organic physical signs.  The Veteran had no incapacitating episodes.  The Veteran was diagnosed with a lumbosacral strain.  

At the May 2010 hearing, the Veteran testified that he had back pain and spasms which limited his activities.  No time from work had been missed due to back pain.

The Veteran was afforded another VA examination in September 2010.  He reported that he learned to manage his activities to avoid pain and spasms.  He knew that if he bent a lot or lifted, he would begin to get pain and spasms in his back.  There was no history of surgery, trauma, or neoplasm.  The Veteran had moderate flare-ups that occurred weekly and lasted for hours.  He denied fatigue, stiffness, and weakness.  He had decreased motion, spasm, and pain.  The pain was moderate, occurred weekly to monthly, and lasted for hours.  He used a brace.  The Veteran was able to walk for more than a quarter of a mile but less than one mild.  He had flexion of 70 degrees; extension of 30 degrees; bilateral lateral flexion of 30 degrees; and bilateral lateral rotation of 30 degrees.  There was evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  Sensory and motor examinations were normal.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was negative.  The Veteran had lost less than one week of work due to pain in the last 12 months.  His back disability affected his work as he was assigned different duties and had increased absenteeism.  He had decreased mobility, problems with lifting and carrying, and pain.  The Veteran was unable to play with his children and could not bend or move heavy objects.

At the last examination in November 2010, the Veteran reported having nonradiating pain.  His back bothered him approximately once a month usually for one day and his pain was moderate in severity.  He had no incapacitating episodes.  There were flare-ups once a month that were mild, not incapacitating, and with no significant limitation of motion or functional impairment.  There were no associated features or symptoms.  No assistive devices were used.  There were no hospitalizations or surgery.  The Veteran had not missed any time off work from work in the past 12 months because of back pain.  He owned his own home and was able to perform the usual upkeep.  He was able to perform the usual activities of daily living such as operating a motor vehicle, dressing and undressing, and attending the needs of nature.  Inspection of the spine revealed normal posture and gait, normal curvature of the spine, and normal symmetry in appearance.  The Veteran had forward flexion of 90 degrees; extension of 30 degrees; bilateral lateral flexion of 30 degrees; and bilateral lateral rotation of 30 degrees.  There was no objective evidence of pain, painful motion, spasm, weakness, tenderness, atrophy, or guarding.  There were no postural abnormalities or ankylosis.  Sensory and motor examinations were intact.  Lasegue's sign was negative.  After repetitive motion, the Veteran had no additional limitations related to pain fatigue, incoordination, weakness, or endurance.  The Veteran was diagnosed with a lumbosacral strain.

The Board observes that the Veteran was afforded a VA examination for his cervical spine in August 2011.  The only findings pertinent to the Veteran's lumbar spine were that he denied neurologic abnormalities and no objective abnormalities of the thoracolumbar sacrospinalis were shown.

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the service-connected lumbosacral strain is not warranted.  The next higher rating of 20 percent for limitation of motion requires that forward flexion is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, at no time during the appeal has the Veteran's flexion when shown in degrees been less than 70 degrees and that was at one examination out of four.  Furthermore, at the next examination following the September 2010 examination showing forward flexion limited to 70 degrees, the Veteran was shown to have forward flexion of 90 degrees.  The Board observes that normal flexion is 90 degrees.  See 38 C.F.R. § 4.71a, Plate Veteran (2011).  Therefore, the evidence does not show that the Veteran has forward flexion approximating greater than 30 degrees but not greater than 60 degrees, which is required for the next higher rating of 20 percent.

Furthermore, the combined range of motion has not been shown to be less than 120 degrees.  Additionally, no muscle spasm or guarding has been shown.  Even when taking into account the Veteran's complaints of pain on motion, such complaints do not approximate flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees.  

The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities, but finds that no such abnormalities have been shown.  The Veteran repeatedly denied the existence of any neurologic abnormalities at all of his examinations and his treatment records fail to show such complaints.  Indeed, at no time since the award of service connection has he contended that he had any neurologic abnormalities associated with this lumbar spine disability.  The totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted.  

In reaching this decision, the Board has considered the Veteran's belief that he is entitled to a rating higher than 10 percent due to limited motion and the effect of this disability on his daily life.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 10 have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's lumbosacral strain warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

		2.  Bilateral Pes Planus

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected bilateral pes planus due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's bilateral pes planus is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5276, which evaluates impairment from acquired flatfoot.  

Pursuant to DC 5276, a 50 percent evaluation is warranted when there is a pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2011).

A 30 percent evaluation is warranted for bilateral disability when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

A 10 percent evaluation is warranted when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet.  Id. 

The Veteran was afforded a VA examination in February 2006.  The Veteran reported that he had been diagnosed with plantar fasciitis in service.  He reported using shoe inserts with good relief.  Examination revealed that the feet were symmetrical in appearance.  There was no swelling or inflammation.  Palpation revealed no evidence of tenderness.  There was mild pes planus bilaterally.  No evidence of hallux valgus and Achilles tendon tenderness or malalignment.  The Veteran could rise on heels and toes, walk heel-to-toe, and stand on one foot without evidence of discomfort.  Range of motion testing revealed no evidence of discomfort or loss of mobility.  The Veteran had dorsiflexion of 20 degrees; plantar flexion of 45 degrees; inversion of 30 degrees; and eversion of 20 degrees bilaterally.  The Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis (no disease found).

At an August 2007 VA examination, the Veteran reported having a history of pain along the instep of both feet usually about more than two times per week usually lasting for several hours.  He had pain in his feet with prolonged standing more than two hours.  There were no flare-ups of joint disease.  The Veteran wore inserts in both shoes.  There was no history of hospitalizations or surgery.  The Veteran had not taken any sick leave because of his foot pain in the past 12 months.  He reported in-service trauma to his left foot, although X-rays at that time were normal.  He had no functional limitations on standing and walking.  The right foot appeared normal without heat, redness, or swelling.  He had mild pes planus.  He had mild tenderness in the anterior os calcis.  Examination of the left foot revealed normal appearance without heat, redness, or swelling.  He had no deformity at the distal metatarsal bones of the third and fourth toes.  He had mild tenderness with anterior os calcis and mild pes planus.  His gait was normal.  The Veteran had no callosities, breakdown, or unusual shoe wear pattern.  There were no skin and vascular changes.  He did not have hammertoes, high arch, clawfoot, or other deformity.  In non-weight bearing, the alignment of the Achilles tendon was two degrees of valgus.  Off weight bearing, it was zero degrees.  The Achilles tendon could be manipulated without pain.  The two degrees of valgus was correctable by manipulation.  The Veteran had not forefoot and midfoot malalignment.  He had normal active motion in the metatarsophalangeal joint.  The Veteran was diagnosed with bilateral plantar fasciitis and pes planus, not found.  

At the May 2010 hearing, the Veteran testified that his feet hurt after walking for one hour.  He felt weight bearing over his big toes.  

The Veteran was afforded a VA examination in September 2010.  He reported having pain and swelling when standing for long periods.  His disability had progressively worsened since onset.  He used orthotics.  There was no history of hospitalizations, surgery, trauma, or neoplasm.  For his left foot, he denied heat, redness, stiffness, fatigability, and weakness.  He had pain while standing, swelling while standing and walking, and a lack of endurance while standing and walking.  The pain was located in the soles; swelling was in the plantar surface; and lack of endurance effected the entire foot.  For his right foot, he denied heat, redness, stiffness, fatigability, and weakness.  He had pain while standing, swelling while standing and walking, and a lack of endurance while standing and walking.  The pain was on the palmar surface of the foot and the swelling was also on the palmar surface.  The Veteran had flare-ups one to three times a month that lasted for one to two days.  He was able to stand for 15-30 minutes and could walk for more than a quarter of a mile but less than one mile.  

Left foot examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no skin or vascular abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment during non-weight bearing was inward bowing and during weight bearing was also inward bowing.  It was partially correctable by manipulation.  There was no pain or spasm on manipulation.  There was forefoot malalignment; it was correctable by manipulation and manipulation was not painful.  There was no pronation.  An arch was present on non-weight bearing and was not present on weight bearing.  There was no pain on manipulation.  There was no varus/valgus angulation of the os calcis in relation to the long axis of the tibia/fibula.  There were zero degrees of valgus.  Location of the weight bearing line was over the great toe.  There was no atrophy of the foot.

Right foot examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no skin or vascular abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment during non-weight bearing was normal; it was inward bowing during weight bearing.  It was partially correctable by manipulation.  There was no forefoot malalignment.  There was midfoot malalignment; it was not correctable by manipulation and manipulation was not painful.  There was no pronation.  An arch was present on non-weight bearing and as not present on weight bearing.  There was no pain on manipulation.  There were zero degrees of valgus, which was not correctable by manipulation.  Location of the weight bearing line was over the great toe.  There was no muscle atrophy.  The Veteran was diagnosed with pes planus.  It had no significant effects on his occupation.  It had a no effect on traveling, feeding, bathing, dressing, toileting, and grooming; a mild effect on driving; a moderate effect on chores and shopping; a severe effect on exercise; and prevented sports.  The Veteran had lost less than one week of work in the last 12 month period due to pain.  

The Veteran was also afforded a VA examination in November 2010.  He reported pain along the instep of the feet with prolonged walking greater than two miles that was usually better with wearing shoes with arch support or wearing shoe inserts.  He had no symptoms at rest, but pain with prolonged walking and standing more than two hours.  He had had no acute flare-ups in the past year.  The Veteran wore shoe inserts intermittently, depending on what he was wearing.  If he had good arch support in his shoes, he did not wear inserts.  There was no history of hospitalizations or surgery.  The Veteran was able to engage in his usual daily and occupational activities.  He had not taken any time off from work in the past 12 months because of his foot pain.  He was able to perform the usual activities of daily living such as operating a motor vehicle, dressing and undressing, and performing household chores to maintain his home.  There was no injury to the feet and no history of neoplasm.  On examination, the right foot appeared normal without evidence of heat, redness, swelling, or tenderness.  He was able to walk on his heels and toes and hop on the right foot without apparent discomfort.  The left foot also appeared normal without heat, redness, swelling, or tenderness.  He was able to hop on the left foot without discomfort.  There was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  There were no callosities, breakdown, or unusual shoe pattern that indicated abnormal weight bearing.  There was no skin or vascular changes, hammertoes, high arch, clawfoot, or other deformity.  Alignment of the Achilles tendon was normal.  There was no valgus.  The Veteran was diagnosed with pes planus, not found, and plantar fasciitis, in remission.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the service-connected bilateral pes planus is not warranted.  The next higher rating of 30 percent requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  None of the VA examinations and post-service treatment records has shown marked deformity, pain on manipulation and use accentuated, and characteristic callosities.  The Board acknowledges the Veteran's reports of swelling on use.  However, the totality of the evidence fails to show that his bilateral pes planus symptomatology more nearly approximates the criteria for a 30 percent evaluation.

The Board has also considered whether a rating in excess of 10 percent is warranted under any of the other diagnostic codes used to rate foot disabilities.  In this case, the only rating available under DC 5277 is 10 percent, so a higher initial rating is not available, nor has the Veteran been shown to have bilateral weak foot.  As claw foot has also not been shown, a rating in excess of 10 percent is not warranted under DC 5278.  Only ratings of 10 percent are available under DCs 5279, 5280, 5281, and 5282 and the Veteran has not been shown to have anterior metatarsalgia, hallux valgus, hallux rigidus, and hammer toe, rendering those DCs inapplicable.  As the Veteran has not been shown to have malunion or nonunion of the tarsal or metatarsal bones, a higher rating under DC 5283 is not warranted.  Finally, although a 20 percent rating is available under DC 5284 for moderately severe foot injuries, the symptomatology shown since the date of service connection does not equate to a moderately severe disability.  Here, the Veteran's service-connected bilateral foot disability has been shown to cause pain and swelling; limitations in standing and walking; limitation of some activities of daily living; and malalignment of the Achilles tendon.  The totality of the evidence fails to show that the symptomatology associated with the Veteran's bilateral foot disability equates to a moderately severe disability, rendering an initial rating in excess of 10 percent under DC 5284 inapplicable.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's bilateral pes planus is not warranted under any of the other diagnostic codes used to rate foot disabilities.  See 38 C.F.R. § 4.71a, DCs 5277-5284 (2011).

In reaching this decision, the Board has considered the Veteran's belief that he is entitled to an initial rating in excess of 10 percent because of the functional limitations he has due to his bilateral pes planus.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 10 have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral pes planus warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

		3.  Acne

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected acne due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's acne is currently rated as 10 percent disabling under 38 C.F.R. § 4.119, DC 7828, which evaluates impairment from acne.  

Pursuant to DC 7828, a 30 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119, DC 7828 (2011).  

A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  Id.

A note that follows the rating criteria provides for a rating as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  Id.  The Board notes amendments were recently made to the rating criteria for skin involving DCs 7800 through 7805), effective October 28, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 28, 2008 and because he has not requested review of these increased rating claims pursuant to the new diagnostic rating criteria, these issues will only be evaluated under the rating criteria in effect as of August 30, 2002.  See id.  See also 38 C.F.R. § 4.118.

The Veteran was afforded a VA examination in February 2006.  He was not receiving any treatment.  Examination revealed very mild acne of the face.  There was no evidence of inflammation, pustules, or vesicles.  The area of involvement was approximately seven percent of the exposed surface and approximately one percent of the total skin surface.  Otherwise, the skin was warm and most.  There was no evidence of inflammation, rashes, lesions, or ulcerations.  The Veteran was diagnosed with mild acne of the face.  

At the August 2007 VA examination, the Veteran reported flare-ups intermittently every two months lasting for several weeks and then regressed spontaneously.  He had no current treatment.  He had some localized skin irritation when he had acne.  The Veteran had multiple pustules along the anterior chest, some minimal improvement in the cheeks, of the face and in the interscapular area affecting less than five percent of his exposed body parts and less than five percent of the total skin area.  There was no scarring or disfigurement.  The acne was described as superficial with comedones, pustules without deep inflammation affecting the face, chest, and back.  The Veteran was diagnosed with acne vulgaris with residuals.  

The Veteran testified at his May 2010 hearing that he had painful acne on chest and that he would get breakouts on his face and neck.  He also testified that his acne affected more than one percent of exposed areas.

The Veteran was afforded a VA examination in September 2010.  He was not currently being treated, but did use a good antibacterial soap, which seemed to help.  His breakouts increased with sweat.  He reported that his acne was intermittent.  He would get pustules on his forehead and center of chest.  The Veteran had superficial acne with comedones, papules, pustules, and superficial cysts.  It affected less than 40 percent of his body.  In addition to his face and neck, his acne affected his chest and upper and lower back.

The Veteran was afforded another VA examination in November 2010.  He reported that his acne waxed and waned and had affected his face in the past.  Currently, it was bothersome in his shoulders and chest with a few pustules on his face at the present time.  He currently treated his acne with an antibiotic antibacterial soap and an over-the-counter facial cream.  The Veteran reported occasional flare-ups of comedones and pustules in his back, face and chest.  He had no neoplasms.  Examination revealed a few pustules at the base of the hair follicles in the interscapular area and affecting both shoulders with one lesion on his face consistent with folliculitis and several lesions on his chest consistent with folliculitis.  It affected less than one percent of his exposed body area and less than five percent of his total body area.  There was no scarring or disfigurement of his face, shoulders, chest, or back at the present time.  The acne was superficial.  The Veteran was diagnosed with minimal acne vulgaris, not requiring prescription treatment at that time.

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the service-connected acne is not warranted.  The next higher rating of 30 percent requires deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  None of the VA examinations and post-service treatment records has shown that the Veteran's acne affects 40 percent or more of his face and neck.  The Board acknowledges the Veteran's reports of how his acne is painful, especially on the chest.  However, the totality of the evidence fails to show that his acne symptomatology more nearly approximates the criteria for a 30 percent evaluation.  Although the Veteran testified that his acne affects more than one percent of his face, he has not indicated that his acne affects 40 percent or more.  Furthermore, pictures of the Veteran's face, neck, and chest taken at the August 2007 examination fail to show that his disability affects 40 percent or more of the face and neck.  

The Board has also considered whether a rating in excess of 10 percent is warranted for disfigurement of the head, face, or neck or scars; however, the August 2007 and November 2010 examiners specifically found no disfigurement or scarring.  Therefore, although DC 7828 provides for alternatively rating acne as disfigurement or scarring, since disfigurement and scarring have not been shown, the Board finds that a rating in excess of 10 percent is not warranted.

In reaching this decision, the Board has considered Veteran's reports that his acne is intermittent and has flare-ups.  The Board is cognizant of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like this one, concerned the evaluation of a service-connected disorder which fluctuated in its degree of disability, that is, a skin disorder which had "active and inactive stages" or was subject to remission and recurrence.  The Court remanded that case for the VA to schedule the Veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed."].  However, in this case, the Veteran has not asserted that the four different examinations afforded him since filing his claim were performed during "inactive stages" or that the findings reported at the examinations were not reflective of the actual severity of his acne.  In other words, the Veteran has not indicated that his breakouts are worse than has been documented at examinations.  Furthermore, the Veteran reported to the examiners the extent of his outbreaks.  Therefore, the Board finds that the Veteran's service-connected acne has been properly evaluated based on the evidence of record.

The Board has also considered the Veteran's belief that he is entitled to an initial rating in excess of 10 percent because of the severity of his acne and that it is painful.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 10 have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's acne warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  


		4.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's lumbosacral strain, bilateral pes planus, and acne have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the lumbosacral strain, bilateral pes planus, and acne have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected lumbosacral strain, bilateral pes planus, and acne.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has, therefore, not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

Entitlement to service connection for a separate bilateral upper extremity disability [other than an undiagnosed cervical spine disorder manifested by pain and numbness of the arms and shoulders], to include as due to an undiagnosed illness, is denied.

Entitlement to an initial rating in excess of 10 percent for lumbosacral strain is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for acne is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


